CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

          THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is
dated as of this 31st day of December, 2004 by and between Innovex, Inc., having
a place of business at 5540 Pioneer Creek Drive, Maple Plain, MN 55359
(hereinafter called “Innovex”) and Nikko Materials USA, Inc. (d/b/a Gould
Electronics), having a place of business at 34929 Curtis Blvd., Eastlake, OH
44095-4001 (hereinafter called “Gould”). 

          WHEREAS, Innovex and Gould have entered into an Equipment and
Inventory Purchase Agreement (the “Equipment and Inventory Purchase Agreement”),
dated September 7, 2004, as amended on December 22, 2004, pursuant to which, as
of the date hereof, Innovex purchased from Gould certain equipment specifically
described in the Equipment and Inventory Purchase Agreement (the “Equipment”). 

          WHEREAS, on January 1, 2000, Innovex and Gould entered into a License
Agreement (the “Original Agreement”).  This Agreement amends and restates the
Original Agreement in its entirety.

          WHEREAS, Gould has Patents and certain know-how relating to
adhesiveless flexible laminates. 

          WHEREAS, Gould has represented to Innovex that it has the right to
grant a license under the Patents to make, use and sell any product described
and claimed therein. 

          WHEREAS, Gould has represented to Innovex that the Patents were duly
granted by the United States Patent and Trademark Office and are valid and
enforceable. 

          WHEREAS, Gould desires to license to Innovex the Patents and all
related know-how required to allow Innovex to produce the Covered Products
(defined below) for Innovex’s own internal purposes and Innovex desires to
obtain such license. 

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:

1.       DEFINITIONS

Where used in this Agreement, the following terms will have the meaning
attributed to them:

          1.1          Affiliates means any wholly-owned subsidiary of Innovex. 

          1.2          Effective Date means January 1, 2005. 




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

          1.3          Covered Products means any adhesiveless flexible laminate
film material that is covered by any claim under the Patents or that, prior to
the Effective Date, was manufactured by Gould for Innovex or its Affiliates. 

          1.4          Know-How means all areas of technology existing as of the
Effective Date related to the Covered Products, whether patentable or not, and
relating to the manufacture of the Covered Products, including, without
limitation, manufacturing processes, equipment specifications, design standards,
controls, processes, systems, equipment and related technology. 

          1.5          Patents means:  (a) United States Patent No. 4,863,808
for COPPER-CHROMIUM-POLYMIDE COMPOSITE granted to Jerome S. Sallo and assigned
to Gould on September 5, 1989; (b) United States Patent No. 5,685,970 for METHOD
AND APPARATUS FOR SEQUENTIALLY METALIZED POLYMERIC FILMS AND PRODUCTS MADE
THEREBY granted to Thomas J. Ameen, Robert D. DeWitt, Peter Peckham, Ronald K.
Haines and Adam G. Bay (“Ameen, et al.”) and assigned to Gould on November 11,
1997; (c) United States Patent No. 6,224,722 for METHOD AND APPARATUS FOR
SEQUENTIALLY METALIZING POLYMERIC FILMS AND PRODUCTS MADE THEREBY granted to
Ameen, et al. and assigned to Gould on May 1, 2001; (d) United States Patent No.
5,716,502 for METHOD AND APPARATUS FOR SEQUENTIALLY METALIZING POLYMERIC FILMS
AND PRODUCT MADE THEREBY granted to Ameen, et al. and assigned to Gould on
February 10, 1998; (e) United States Patent No. 5,681,443 for METHOD FOR FORMING
PRINTED CIRCUITS granted to Ameen, et al. and assigned to Gould on October 28,
1997; and (f) United States Patent No. 5,944,965 for METHOD AND APPARATUS FOR
SEQUENTIALLY METALIZING POLYMERIC FILMS AND PRODUCTS MADE THEREBY granted to
Ameen, et al. and assigned to Gould on August 31, 1999.  The Patents include all
continuations and divisional patent applications related to the foregoing and
all patents issued thereon, including corresponding foreign patents and patent
applications, existing as of the Effective Date. 

2.       LICENSE

          2.1          Gould hereby grants to Innovex and its Affiliates a
perpetual, worldwide, royalty-bearing (subject to Section 3.1), irrevocable,
non-exclusive license under the Patents and Know-How to make the Covered
Products and use the Covered Products so made solely for its own internal
purposes in the fabrication of circuits and to sell, market and distribute by
any means whatsoever circuitry products that include the Covered Products as
component parts thereof. 

3.       COMPENSATION - ROYALTIES

          3.1          Subject to the terms of Section 5.1, Innovex shall pay
Gould a royalty of  [*  *  *] per square foot of all finished Covered Products,
excluding scrap, manufactured by Innovex or its Affiliates from the Effective
Date until December 31, 2009 (the “Royalty Period”). 

2




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

          3.2          Within 45 days following the end of each quarter during
the Royalty Period, Innovex shall submit to Gould royalty payments and a report
that specifies the square feet area of finished Covered Products manufactured
during the previous quarter by Innovex. 

          3.3          At reasonable times, to occur no more frequently than
semi-annually, with due notice and at its own expense, Gould or its designee is
entitled to access the records maintained by Innovex for inspection, audit and
review.  Innovex shall permit such examination and make appropriate adjustments
as may be required to reflect the results of any and all audits.  In the event
that a discrepancy is discovered between the audit results and the information
reported by Innovex, the parties agree to the following terms: 

 

               3.3.1      Innovex shall reimburse Gould for any royalty payments
related to any agreed upon deviation of reported production.

 

 

 

               3.3.2      Moreover, if such deviation is greater than five
percent (5%), Innovex shall pay Gould interest on the delinquent royalty
payments due from the due date to the date of payment in the amount of prime
plus two percent (2%) per annum.

 

 

 

               3.3.3      In the event the parties do not reach mutual agreement
as to the royalty due, the parties shall engage an independent third-party
accounting firm whose findings will be binding upon the parties with respect to
all matters relating to royalties due.

4.       INFORMATION

          4.1          For a period of six months from and after the Effective
Date, Gould will provide reasonable access to its technical personnel and, to
the extent not provided on or before the Effective Date, will furnish Innovex
with drawings, specifications, layouts and such other written, oral and
machine-readable information as Gould has available relating to the formulation,
raw material specifications and process specifications for the Covered Products
as of the Effective Date. 

5.       TERMINATION

          5.1          If any of the Patents expire or are challenged and
declared invalid by a court of competent jurisdiction, the license hereunder
with respect to such Patent(s) will terminate and the royalty with respect to
Covered Products covered by a claim under such Patent(s) shall terminate,
provided such Covered Products are not covered by an unexpired valid claim under
a different Patent. 

          5.2          If either party defaults on or breaches a material
provision of this Agreement, the party not in default or breach will have the
right to cancel this Agreement upon ninety (90) days’ written notice; provided,
however, that if the defaulting party corrects the default or breach within the
ninety (90)-day period, this Agreement will continue in full force and effect;
provided, further, that for purposes of this Section 5.2, Sections 6.1, 6.2,
7.1, 7.2 and, to the extent a breach thereunder results in the inability of
Innovex to produce the Covered Products, 4.1, are the “material provisions.” 

3




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

          5.3          Gould may terminate this Agreement in the event that
proceedings for reorganization, liquidation, bankruptcy or receivership are
filed or instituted against Innovex. 

          5.4          Gould may terminate this Agreement in the event the
closing contemplated by that certain Real Property Purchase Agreement dated
September 7, 2004 between Innovex and Gould (the “Real Property Agreement”) does
not occur by reason of Innovex’s failure to satisfy its obligations thereunder,
except to the extent such obligations need not be satisfied by reason of the
failure of the Contingencies (as defined in the Real Property Agreement) to be
met. 

          5.5          In the event this Agreement is terminated under Section
5.2 by Innovex, Innovex shall have a worldwide, perpetual, non-exclusive,
royalty-free right and license under the Patents and Know-How to make the
Covered Products for its own internal purposes in the fabrication of circuits
and to sell, market and distribute by any means whatsoever circuitry products
which include the Covered Products as component parts thereof. 

          5.6           In the event this Agreement is terminated, this
Agreement will become void and cease to have any further force or effect and no
party will have any liability or any further obligation to any other party,
provided, however, that the obligations of the parties under Sections 5, 6, 8, 9
and 12-17 will survive any termination of this Agreement. 

6.       CONFIDENTIALITY

          6.1          Neither party shall disclose to the other party any
Confidential Information of any third person or organization. 

          6.2          Neither party shall at any time or in any manner, either
directly or indirectly, divulge, disclose or communicate in any manner any
Confidential Information to any third person or organization without the prior
written consent of said other party.  “Confidential Information” means all
information or knowledge disclosed in connection with this Agreement that is not
known to the general public, including, without limitation, all know-how,
research, technical information, ideas, inventions, improvements, data and
files.  Confidential Information does not include any information that (a) has
entered the public domain through no wrongful act or breach of any obligation of
confidentiality on the disclosing party’s part or (b) is rightfully received
from a third party who provides such information without a confidentiality
obligation. 

          6.3          Neither party shall disclose the details of the terms and
conditions of this Agreement without the prior written consent of the other
party unless required to do so in connection with a legal proceeding by order of
a competent court of law or otherwise required by law, including U.S. securities
laws.  If such an order occurs, written notice will be provided to the party to
this Agreement that is not a participant in the legal proceeding so that such
party may contest disclosure of the terms and conditions of this Agreement if
that party so chooses. 

4




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

          6.4          Notwithstanding the foregoing, Gould has the right to
issue communications or press releases from time to time that state that Gould
has entered into a license agreement with a third party with respect to the
Patents.  In no circumstances will Gould identify Innovex in such press releases
without the prior written consent of Innovex. 

7.       WARRANTY

Each of Innovex and Gould represents and warrants that:

          7.1          It has full right and title to all of the information,
materials, apparatus and other items to be delivered under this Agreement. 

          7.2          It has the right and power to grant the rights granted in
this Agreement. 

          7.3          There are no liens or encumbrances of any kind whatsoever
against such information, materials, apparatus and other items to be delivered,
or any outstanding agreements, assignments or encumbrances inconsistent with the
provisions of this Agreement. 

8.       OWNERSHIP

          8.1          Innovex and Gould acknowledge and agree that nothing
contained in this Agreement will be deemed to grant either party directly or by
implication, estoppel or otherwise, any license under any trademarks, service
marks, patents or patent applications arising out of any other intellectual
property of any party that is not otherwise specified in this Agreement. 
Ownership of any work protectable by patent, trademark or copyright that is not
associated with the subject matter of this Agreement is expressly reserved for
and owned by the originating party. 

9.       ENFORCING PATENT RIGHTS

          9.1          Gould has the right to enforce any and all rights
relating to the Patents against any infringer at its own and sole expense. 

10.     INDEMNIFICATION

          10.1        Except to the extent indemnifiable by Gould under
Section 10.2, Innovex shall indemnify, defend and hold harmless Gould, its
affiliates and its officers, directors, agents, employees, successors and
assigns from and against any and all claims, losses, damages, expenses,
obligations, penalties, demands, suits, procedures, assessments, judgments,
costs and liabilities (including costs of collection, investigation, reasonable
attorneys’ fees and other costs of defenses) (collectively, the “Losses”)
incurred by Gould, arising out of or relating to (a) any unauthorized use by
Innovex of the Patents and Know-How, (b) any liability to any third party from
loss, damage or injury to persons or property in any manner arising from
Innovex’s use of or sale of goods relating to the Patents and (c) any breach by
Innovex of any term or condition contained in this Agreement. 

5




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

          10.2        Gould shall indemnify, defend and hold harmless Innovex,
its affiliates and its officers, directors, agents, employees, successors and
assigns from and against any and all Losses incurred by Innovex arising out of
or relating to (a) any claim by any third party that the Patents or Know-How
infringe the rights of such third party; and (b) any breach by Gould of any term
or condition contained in this Agreement. 

11.     AMENDMENTS

          11.1        No provisions to this Agreement will be deemed waived,
amended, modified or in any way altered by either party unless such waiver,
amendment or modification is an instrument in writing and signed by a duly
authorized officer of the party against whom the waiver or modification is
sought to be enforced. 

12.     ASSIGNMENTS

          12.1        The rights and obligations of Innovex under this Agreement
may not be assigned by Innovex to any successor or assign (whether by stock,
asset transfer, merger or otherwise) without the prior written consent of Gould,
which consent shall not be unreasonably withheld.  In the event Gould withholds
its consent in accordance with the preceding sentence, this Agreement will
continue in full force and effect for a period of one year from the date of the
assignment, or such earlier date as Innovex has transitioned to an alternative
material for use in its manufacturing process as long as the parties hereto
(including any proposed successor or assignee) first negotiate in good faith to
attempt to enter into an amended and restated license agreement or other
mutually agreeable agreement between Gould and such successor or assign. 

13.     SEVERABILITY

          13.1        If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and the ability to enforce the
remaining provisions will in no way be affected or impaired thereby. 

          13.2        The failure of either party in any instance to insist on
strict performance of a covenant or condition of this Agreement or to exercise
any option contained in this Agreement will not be construed as a waiver of its
own right to enforce all the terms and conditions in any other instance. 

14.     FORCE MAJEURE

          14.1        In the event that further lawful performance of this
Agreement or any part thereof by either party is rendered impossible by or as a
consequence of any law, order, regulation or act of any government or political
subdivisions or agency thereof having jurisdiction over such party or its
affiliates or acts of public enemies, war, strikes or other labor disturbances,
fires, floods, acts of God or any causes of like or different kind beyond the
control of the parties, the parties will be excused from any failure to perform
any obligation under this Agreement to the extent such failure is attributable
to such causes. 

6




CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

15.     THIRD PARTY BENEFICIARIES

          15.1        Nothing in this Agreement is intended or will be construed
to confer on any person other than the parties or their successors and assigns
any rights or benefits under this Agreement.

16.     ENTIRE UNDERSTANDING OF THE PARTIES

          16.1        This Agreement is intended to be the sole and complete
statement of the obligations of the parties relating to the subject matter of
this Agreement and supersedes any and all prior or contemporaneous oral or
written representations or communications, understandings, agreements,
negotiations and proposals relating to this Agreement. 

17.     OHIO LAW

          17.1        This Agreement will be construed and the legal relations
created in this Agreement between the parties will be determined in accordance
with the laws of the State of Ohio and any dispute related thereto will be
venued in the courts of the State of Ohio. 

          17.2        In the event any litigation between the parties hereto to
enforce any provision in this Agreement arises, the party found liable in such
litigation shall pay to the prevailing party the reasonable attorneys’ fees
incurred by the prevailing party. 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
specified below. 

NIKKO MATERIALS USA, INC.

 

INNOVEX, INC.

(d/b/a Gould Electronics)

 

 

 

 

 

 

 

 

/s/  L. JOSEPH HUSS

 

 

/s/  THOMAS PAULSON

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

By: 

L. Joseph Huss

 

By: 

Thomas Paulson

Title:

President and CEO

 

Title:

Senior Vice President and CFO

 

 

 

 

 

Date:

December 31, 2004

 

Date:

December 31, 2004

7